Exhibit 10.4

DEED OF GROUND LEASE

THIS DEED OF GROUND LEASE (“LEASE”) is made the 17TH day of September, 2007, by
and between VCG Holding Company, a Colorado corporation (“VCG” or “Tenant”), and
Bryan S. Foster (“Landlord”).

RECITALS

A.         Landlord is the owner of the Premises being commonly known as 12325
Calloway Cemetery Road, Fort Worth, Texas as described in the legal description
attached hereto and made a part hereof as Exhibit “A” (“Premises” or “Leased
Premises”).

B.             Landlord desires to lease the Premises to Tenant, and Tenant
desires to take and lease the Premises from Landlord.

NOW, therefore, for and in consideration of the rents reserved hereunder and the
terms and conditions hereof, Landlord hereby rents, demises, and leases to
Tenant, and Tenant takes and leases from Landlord the Premises, all upon the
following terms and. conditions:.

ARTICLE I

TERM OF LEASE AND USE OF PREMISES

1.1       Term. The term of the Lease shall commence on the 17th day of
September, 2007, and shall end on the 30th day of September, 2012.

1.2       Extended Term. Landlord shall grant to Tenant four (4) 5-year options
to renew this Lease. Tenant shall provide written notice of election to decline
such option, 90 days prior to the expiration of the initial or subsequent terms
described above or this Lease shall automatically extend to the succeeding
renewal period. Each option period shall be at an increased rate of 10% increase
over the prior term’s rental obligation.

1.3       Initial Rental Obligation. Tenant shall pay Twenty Thousand Dollars
($20,000) to Landlord on the l day of each month and continuing thereafter on a
monthly basis for the first term and each and every month during the term
(“Monthly Rent”). Tenant shall pay Landlord Nine Thousand Dollars ($9,000.00) on
September 17, 2007 as pro rated rent for September 17, 2007 though September 30,
2007.

1.4       Use of Premises. The Leased Premises shall be used and occupied as an
adult entertainment facility or adult cabaret or for such other lawful purpose
as Tenant may elect so long as Tenant maintains a Specialized Certificate of
Occupancy or the equivalent to operate as an adult cabaret.

1.5       Compliance with the Law. In its use and occupancy of the Leased
Premises, and the exercise of its rights hereunder, Tenant shall at its sole
cost and


--------------------------------------------------------------------------------


expense, promptly comply with all federal, state, county, or municipal laws,
ordinances, rules, regulations, directives, orders, and/or requirements
(collectively “Governmental Regulations”) now in force or which may hereafter be
in force with respect to the Premises due specifically to Tenant’s use and
occupancy of the Premises and Tenant’s business conducted thereon. Tenant shall
not permit any use of the Leased Premises which would directly or indirectly
violate any such law, ordinance, regulation or direction, or which may be
dangerous to any of the personal property located at the Premises.

1.6       Assignment and Subletting by Tenant. Tenant shall have the right to
sublease all or any part of the Leased Premises subject to the terms hereof
without the consent of the Landlord, so long as Tenant remains primarily liable
for all terms hereof, and the Landlord shall not be required to engage in any
manner with the sub-tenant.

1.7       Assignment by. Landlord. Landlord shall have the right to assign this
Lease, collaterally or otherwise, without Tenant’s consent, provided, however,
that Landlord shall give written notice to Tenant of any proposed assignment at
least thirty (30) days prior thereto. No assignment by Landlord shall alter the
rights of Tenant hereunder, and all of the recitals, terms, covenants, and
conditions of this Lease shall remain in full force and effect upon the
assignment. Upon any assignment by Landlord, Tenant shall make rental payments
to the assignee unless and until the assignee actually delivers to Tenant a
written notice directing rental payments to thereafter be made to the assignor.
In the event of the transfer and assignment by Landlord of its interest in the
Lease and in the Premises to a person expressly assuming Landlord’s obligations
under this Lease, Landlord shall remain liable hereunder unless released by the
Tenant in which ease Tenant agrees to look solely to such successor in interest
of the Landlord for performance of such obligations. Any security given Tenant
to Landlord to secure Tenant’s obligations hereunder may be assigned and
transferred by Landlord to such successor in interest and Landlord will thereby
be discharged of any further obligations relating thereto.

1.8       Security Deposit. Tenant agrees to deposit with Landlord, the sum of
Twenty Thousand Dollars ($20,000.00), which sum shall be held by Landlord,
without liability for interest, as security for performance of Tenant’s
obligations under this Lease, it being expressly understood and agreed that this
security deposit is not an advance rental deposit, or a measure of Landlord’s
damages in ease of Tenant’s default. Upon each occurrence of a Tenant Default
(hereinafter defined), Landlord may use all or part of the security deposit to
pay past due rent or other payments due Landlord under this Lease, and the cost
of any other damage, injury expense or liability caused by such Tenant Default
without prejudice to any other remedy provided herein or provided by law, On
demand, Tenant shall pay Landlord the amount that will restore the security
deposit to its original amount. The security deposit shall be deemed the
property of Tenant and any remaining balance of such security deposit not used
by the Landlord pursuant to this Lease shall be returned by Landlord to Tenant
within sixty (60) days after Tenant’s

2


--------------------------------------------------------------------------------


obligations under the Lease have been fulfilled. Notwithstanding any terms or
provision hereof to the contrary, the Security Deposit shall be returned to
Tenant in the event that Tenant terminates this Lease in accordance with its
terms.

1.9       Late Charges. If Tenant fails to pay any installment of Monthly Rent
on  or before the fifteenth (l5th) day of the calendar month, then Tenant shall
pay to Landlord, in addition to the installment of Monthly Rent, five percent
(5%) of such installment, as a late payment fee. Notwithstanding the foregoing,
Landlord shall provide notice to Tenant if any installment of Monthly Rent is
not paid on or before the fifteenth (15”) day of the calendar month.

ARTICLE II

ADDITIONAL RENT

2.1       Additional Rental Obligation. In addition to the rental sum described
above, Tenant shall pay the following:

a. Utilities. Tenant shall promptly pay and discharge the cost of all utilities
in connection with Tenant’s use of the Leased Premises and Building thereon. In
the event that any such utility charge is unpaid, Landlord may, at its option,
pay and discharge such charge, notifying Tenant of such payment and forthwith
being reimbursed on demand for such payment by Tenant;

b. Taxes. Tenant shall pay, before they become delinquent, any ad valorem taxes,
including but not limited to real estate and personal property taxes, waste
disposal assessments, or other assessments for public or municipal improvements
that are assessed or imposed upon the Leased Premises and Building thereon
during the time of the Lease including all such taxes for the year 2007.
Landlord shall furnish to Tenant within five days after receipt any such tax, or
assessments which shall be levied on the property. Tenant shall promptly pay the
real estate and personal property taxes, assessments or other costs imposed upon
the land, prior to such obligation becoming delinquent, evidencing an official
receipt as paid in full and providing same to Landlord. Tenant shall pay before
delinquency, any and all taxes on the real estate and personal property which
are levied or assessed, and/or which become payable during the Lease Term for
the year 2007 upon all or any part of the Building, improvements, equipment,
furniture, fixtures, and other personal property, although same may be assessed
and taxed with the real property.

c. Insurance. Tenant shall procure and maintain, and pay all premiums, fees and
charges for the purpose of procuring and maintaining continuously throughout the
Term: (i) insurance on the Improvements (including building and fixtures on the
Premises) against loss or damage by fire or other casualty with endorsements
providing what is commonly known as all risk fire and extended coverage (but not
including flood or earthquake coverage), vandalism and malicious mischief
insurance, in an amount equal to the full replacement cost thereof and (ii)
general liability insurance with a combined single limit of not less than One
Million Dollars ($1,000,000 00) for any

3


--------------------------------------------------------------------------------


bodily injury or property damage, with a deductible that is consistent with
Tenant’s insurance practices. Landlord may procure and maintain general
liability insurance. All property, casualty and other policies of insurance
referred to in this Lease shall include the other party, as their interest may
appear, as additional insureds, shall insure such party against liability
arising out of the other party’s negligence or, to the extent typically covered
by a standard policy of commercial general liability insurance, the negligence
of any other person, firm or corporation and contain a contractual liability
endorsement for liabilities assumed by the other party under this Lease. All
policies procured hereunder shall be on standard policy forms issued by insurers
of recognized responsibility, rated APlus)UI or better by Best’s Insurance
Rating Service, qualified to do business in Texas. A certificate of such
insurance shall be delivered to the other party prior to the Lease Commencement
Date and thereafter not less than fifteen (15) days after the expiration thereof
and shall provide that such policy may not be cancelled or modified except upon
not less than thirty (30) days written notice to the other. Any insurance
required or permitted to be carried pursuant to this paragraph may be carried
under a policy or policies covering other liabilities and locations of Landlord
or Tenant; provide, however, that such policy or policies shall apply to the
property required to be insured as set forth above and, with respect to Tenant,
in an amount not less than the amount of insurance required to be carried by
Tenant.

d.            Licenses.       Tenant shall be liable for, and shall pay
throughout the Term, all license and excise fees and. occupation taxes covering
the adult cabaret conducted on the Premises, including but not limited to any
specialized certificates of occupancy required.

2.2       Failure of Tenant to Provide Insurance. Should Tenant occupy the
Leased Premises without providing the required insurance coverage, Landlord, at
its option, may obtain the required insurance coverage and Tenant shall pay the
premiums for same as additional rent within five days of the receipt of notice
of payment from Landlord.

2.3       Failure to Pay Taxes. Should Tenant fail or refuse to pay any real
estate or personal property taxes, waste disposal assessments, or other
assessments for public or municipal improvements, Landlord shall elect to pay
same, after giving written notice to Tenant of its intent to do so, and Tenant
shall reimburse Landlord for the payment as additional rent within five days of
the receipt of notice of payment from Landlord.

ARTICLE III

REPAIRS AND MAINTENANCE

3.1       Maintenance.

a.             Tenant shall, at its own expense, keep in good repair buildings
and fixtures as found on the Leased Premises, including without limitation the
heating and air conditioning systems, plumbing, lighting and electrical systems,
partitions, exterior and interior doors, windows (including plate glass),
fixtures and the interior of walls, floors

4


--------------------------------------------------------------------------------


and ceilings and comply with all governmental requirements as to the condition
of the Leased Premises.

b.            Exterior maintenance of the Leased Premises shall be provided by
Tenant.

3.2       Liens. Tenant will not create or permit to be created or remain, and
will promptly discharge, at its sole cost and expense, any lien, encumbrance or
charge upon the Leased Premises and Building thereon or any part thereof or upon
Tenant’s leasehold interest therein, which arises out of the use or occupancy of
the Leased Premises and Building thereon by Tenant or by reason of any labor and
material furnished or claimed to have been furnished to Tenant or reason of any
construction, addition, or alteration, or any part of the Leased Premises by
Tenant. Landlord, at its sole option, may cause to be discharged, any lien,
encumbrance or charge upon the Leased Premises, or any part hereof or upon
Tenant’s leasehold interest therein. Tenant shall immediately pay to Landlord on
demand an amount equal to the cost of discharging such interest, plus all fees
and expenses reasonably incurred in connection therewith, including, but not
limited to reasonable attorney’s fees.

ARTICLE IV

OPTION

4.1       First Right of Refusal.    Landlord hereby grants to Tenant (VCG) a
first right of refusal to purchase the property during the term, and any
extensions of this Lease Agreement.

4.2       Option to Purchase.            Landlord hereby grants the Tenant an
option to purchase the Leased Premises, at any time on or after the 15th year
anniversary date of this Lease Agreement, at fair market value but in no event
less than Three Million Dollars ($3,000,000.00) provided that Tenant is not in
default under the terms of the Lease and the Lease has not otherwise been
terminated. In determining fair market value, an appraiser shall be obtained and
shall value the property as an adult cabaret. In no event shall the fair market
value be less than Three Million Dollars ($3,000,000.00) at the time of the
evaluation.

4.3       Right of Reversion.               Should Tenant or its assigns, fail
or refuse to exercise its option to purchase as herein described, and the term
of the Lease or any extensions thereof end, then the title and ownership of the
Improvements (including the building), Fixtures and Personal Property related to
12325 Calloway Cemetery Road, Fort Worth, Texas and the Leased Premises shall
revert back to the Landlord. At the expiration of the Term, Tenant, if requested
by Landlord; shall execute any and all documents necessary to evidence that
ownership and title to the aforementioned Improvements (including the building),
Fixtures and Personal Property is in Landlord and to extinguish and remove any
cloud or potential cloud on the title to the Premises and/or the Improvements.

5


--------------------------------------------------------------------------------


ARTICLE V

LOSS OR DESTRUCTION

5.1         Loss or Destruction.      Pursuant to a Purchase of Membership
Interest Agreement dated the September 17, 2007 (“Purchase Agreement”), VCG has
purchased the building currently erected on the Leased Premises. Should the
building be destroyed or damaged by fire or other disaster, Tenant shall have
the option as follows:

a.             rebuild the building in a quality and manner at least as good as
the quality and manner of the building as of the date of Closing of the Purchase
Agreement. The work o1 repair or restoration, which shall be completed with due
diligence, shall be commenced within a reasonable time after the damage or loss
occurs; or

b.            pay the insurance proceeds received for the destruction or loss of
the building to Landlord, unless Tenant shall exercise the options contained in
Article IV hereof.

Neither Monthly Rent nor any other rental hereunder shall abate while the
Improvements are being repaired or restored; provided, however, in the event the
leased premises cannot be used for the operation of the business due to the
extent of the loss or destruction there shall be a 120 day abatement in monthly
rent due under the lease and there shall be a corresponding extension of the
lease term not to exceed four (4) months.

ARTICLE VI

EARLY TERMINATION

6.1       Right to Terminate.      Landlord hereby grants Tenant the limited
right to early termination of the Lease Agreement herein, at the option of
Tenant, should the Leased Premises lose the right to operate as a adult cabaret
due to a change in local, state, or federal law which prevent its ordinary use
as an adult cabaret. The early termination rights herein are solely provided and
may only be exercised in the event Tenant has lost the use of the Leased
Premises and Building and Improvements for the permitted use as an adult cabaret
through a change in local, state, or federal law which prevent its ordinary use
as an adult cabaret. Tenant has no other early termination right. It is
expressly understood by Landlord and Tenant that Tenant shall not be allowed
early termination for its loss of use of the Leased Premises as an adult cabaret
a result of Tenant’s actions and inactions, during the operation of the
Business, which result in the loss of the ability to use the Leased Premises as
an adult cabaret.

ARTICLE VII

CONDEMNATION

7.1       Condemnation/Eminent Domain.

a.               Condemnation.            If the Leased Premises are taken by
any authorized entity by eminent domain or by private sale to a governmental
authority under

6


--------------------------------------------------------------------------------


the threat thereof, or if part of the Leased Premises is taken so as to
substantially interfere with the use thereof, then Tenant shall have the option,
to be exercised within sixty (60) days after the taking, to terminate this Lease
by notice to Landlord, which termination shall be deemed to be effective as of
the date the condemning authority takes title or possession, whichever first
occurs, and all rentals shall be paid up to that date. In such an event all
ownership and title to the Improvements (including building), Fixtures and
Personal Property revert back to Landlord.

b.            Rights in Awards.      In the event Tenant does not exercise his
right to terminate the Lease, Landlord and Tenant will be entitled to share any
condemnation award according to their respective interests.

c.             Apportionment of Partial Award.                If there occurs a
Partial Taking and Tenant elects not to terminate the Lease, Landlord and Tenant
shall be entitled to receive and retain such separate awards and portions of
lump sum awards as may be allocated to their respective interests in any
condemnation proceedings, or as may be otherwise agreed, taking into
consideration the fact that Landlord’s interest in the premises is limited to
the Land, as encumbered by this Lease, a reversionary interest in the
Improvements (including building), Fixtures and Personal Property upon the
expiration of the Term or termination of the Lease, and the right to receive
rent hereunder. If the Premises shall be restored as herein provided, Tenant
shall first be entitled to recover the costs and expenses incurred in such
restoration out of any such award. Thereafter, if the condemning authority does
not make separate awards and the parties are unable to agree as to amounts that
are to be allocated to the respective interests of Landlord and Tenant, then
each party shall select an independent M.A. I. real estate appraiser (an
“Appraiser”). Each appraiser shall separately determine the amount of the
balance of the condemnation award that is to be allocated to the interests of
Landlord and Tenant. If the percentage of the balance of the total award each
Appraiser allocates to Landlord (a) are within ten (10%) of each other, the two
(2) allocations shall be averaged and such average shall be the final allocation
of the award, or (b) are not within ten (10%) of each other, the two Appraisers
shall then select a third Appraiser who shall independently allocate the award
between Landlord and Tenant, and the middle of such three (3) allocations shall
be the final allocation of the award.

ARTICLE VIII

ENVIRONMENTAL/HAZARDOUS SUBSTANCES

8.1       Discharge.               “Discharge” shall mean the releasing,
spilling, leaking, leaching, disposing, pumping, pouring, emitting, emptying,
dumping, presence, use, handling, treatment, manufacture, transportation,
generation, storage or sale of Hazardous Substances at, in, on, under or
emanating to or from the Premises, the Common Areas or the Development, directly
or through migration, or the threat thereof, regardless of whether the result of
an intentional or unintentional act or omission.

8.2       Environmental Documents.                      “Environmental
Documents” shall mean all environmental documents in the possession or under the
control of the producing party

7


--------------------------------------------------------------------------------


concerning the Premises, the Common Areas or the Development, and their
environs, including without limitation, all sampling plans, cleanup plans,
preliminary assessment plans and reports, site investigation plans and reports,
remedial investigation plans and reports, remedial actions plans and reports, or
the equivalent, sampling results, sampling result reports, data, diagrams,
charts, maps, analysis, conclusions, quality assurance/quality control
documentation, correspondence to or from any Governmental Authority, submissions
to any Governmental Authority and directives, orders, approvals and disapprovals
issued by any Governmental Authority.

8.3       Environmental Law or Laws.                “Environmental Law” or
“Environmental Laws” shall mean each and every applicable federal, state,
regional, county or municipal environmental or health safety statute ,ordinance,
rule, regulation, order, code, directive or requirement, relating to the
environment, Hazardous Substances or health or safety, including without
limitation the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act, as amended 42 U.S.C. §9601 et seq.; the Water Pollution and
Control Act, 33 U.S.C. §1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §2601 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq.; the Clean
Air Act, 42 U.S.C. §7401 et seq.; and the Tank Laws (as defined below), now or
hereafter existing, together with all successor statutes, ordinances, rules,
regulations, orders directives, or requirements now or hereafter existing.

8.4       Governmental Authority.         “Governmental Authority” shall mean
the federal, state, regional, county or municipal government, or any department,
agency, bureau or other similar type body obtaining authority therefrom or
created pursuant to any applicable statutes, ordinances, rules, regulations,
orders, codes, directives or requirements now or hereafter existing.

8.5       Hazardous Substance or Hazardous Substances. “Hazardous Substance”  or
“Hazardous Substances” shall mean any substance, material, waste, toxic
substance, hazardous substance, hazardous waste, solid waste, pollution,
pollutant, irritant or contaminant, including without limitation, petroleum,
petroleum byproducts or derivatives, asbestos, polychlorinated biphenyls, mold
or other bacterial matter, as defined, listed or referred to in any
Environmental Law, together with any amendments thereto, regulations promulgated
thereunder and all substitutions thereof. Hazardous Substances shall not include
Hazardous Substances used in the Tenant’s customary business operations provided
same are used in such quantities and handled in such manner as allowed/required
under applicable Environmental Laws.

8.6       Environmental Notice.  “Environmental Notices” shall mean, in addition
to its ordinary meaning, any communications of any nature, whether in the form
of correspondence, memoranda, order, directives or otherwise.

8.7       Remediate or Remediation.                         “Remediate” or
“Remediation” shall mean all actions to investigate and clean up or respond to
any known, suspected or threatened Discharge of a Hazardous Substance, including
without limitation, environmental

8


--------------------------------------------------------------------------------


investigation, monitoring and sampling; installation, maintenance and removal of
monitoring wells; removal, treatment, neutralization or containment of any
Hazardous Substance; storage of excavated materials; and installation,
maintenance, storage and removal of machinery and equipment used in connection
with the Remediation, to the extent necessary to comply with the applicable
Environmental Laws.

8.8       Tank Laws.         “Tank Laws” shall mean all federal, state,
regional, county, or municipal environmental statutes, ordinances, rules or
regulations relating to the underground storage tanks, including, without
limitation, the Federal Underground Storage Law, subtitle 1 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. § 6901 et seq. together
with any amendments thereto, regulations promulgated thereunder and all
substitutions thereof, and any successor legislation and regulations.

8.9 Underground Storage Tanks. “Underground Storage Tanks” shall have the
meaning ascribed in such term under the Tank Laws, and shall also include
unregulated underground storage tanks used to store Hazardous Substances.

8.10                         General Environmental Compliance Clauses

a.             Presence and Use of Hazardous Substances. Neither Tenant nor
Tenant’s agents or contractors shall, without Landlord’s prior written consent,
keep any Hazardous Substances on or about the Premises, the Common Areas or the
Development, in violation of Environmental Laws.

b.            Tenant’s Compliance with Environmental Laws.         Tenant shall
at Tenant’s own expense, comply with any applicable transaction triggered
Environmental Laws, but only in the event of a closing of Tenant’s operations or
transfer of Tenant’s operations or change in the ownership of Tenant. If such
compliance, becomes necessary due to any action or omission of Landlord, or any
third party other than Tenant, including, without limitation, a trigger of a
transaction triggered Environmental Law due to a change in ownership of the
Premises or the Development, or a change in ownership of Landlord, then Landlord
shall, at Landlord’s own expense, promptly comply with such transaction
triggered Environmental Law. Notwithstanding anything in the contrary set forth
in this Section, and regardless of whether such compliance is triggered by
Landlord or Tenant, Tenant, shall only be responsible to investigate and
Remediate Hazardous Substance at the Premises in the most cost effective manner
possible under the circumstances to comply with applicable Environmental laws,
and only to the extent that the Hazardous Substances were Discharged by Tenant
or Tenant’s employees, agents or contractors. In all other respects, Landlord
shall, at Landlord’s own expense, and without interfering with the ongoing
business operations of Tenant in a commercially unreasonable manner, promptly
comply with such transaction triggered Environmental Laws, including without
limitation taking all other action required by applicable Environmental Laws
with respect to -any Discharge of Hazardous Substances. Landlord hereby
represents that to the best of his knowledge that as of the date of execution of
this Lease there exists no violation of Environmental Laws as that term is
defined herein, provided however, if such violation arises as a result of any
act prior to the date of the

9


--------------------------------------------------------------------------------


execution of this Lease, Landlord shall be responsible for any and all costs
associated with such violation or remedy: provided further, nothing herein shall
be construed to prevent Landlord from seeking contribution and indemnity from
prior (i) title holders; (ii) tenants; (iii) any other generator as that term is
used in the definition of Environmental Laws; or (iv) any other polluter.

c.             Information to Tenant.                      At no expense to
Tenant, Landlord shall promptly provide all information reasonable requested by
Tenant or any applicable Governmental Authority with respect to Tenant’s
obligations under this Section, and shall promptly sign such affidavits,
submissions and other documents reasonable requested by Tenant or any applicable
Governmental Authority.

d.            Notice of Meetings.            Tenant shall commercially
reasonable efforts to notify Tenant in advance of all meetings scheduled by
Landlord or Landlord’s agents or contractors, with any Governmental Authority
with respect to the Premises, the Common Area or the Development and shall have
the right to attend and participate in all such meetings.

ARTICLE IX

GENERAL PROVISIONS

9.1       Quiet Enjoyment.                          Tenant shall, provided
Tenant shall not be in default hereunder, be permitted to peaceably and quietly
hold and enjoy the Leased Premises during the term hereof.

9.2       Access to Premises.           Landlord, its agents, servants, or
employees may enter the Premises at reasonable times with reasonable advance
notice to Tenant (or an authorized employee of Tenant at the Premises), and at
any time, upon reasonable notice to Tenant under the circumstances; in an
emergency, to do the following: inspect the Premises; comply with all laws,
orders, ordinances and requirements of any governmental unit or authority for
which Landlord may be responsible under This Lease, if any; show the Premises to
prospective lenders or purchasers and, during the ninety (90) days immediately
prior to the expiration of this Lease if Tenant declines to renew for an
additional term in accordance with the provisions of this Lease, to prospective
tenants, but only if all such showings are accompanied by a representative
Tenant if so requested by Tenant; or post (on the Development, but not within or
at the entrance of the Premises) for sale or for lease signs; provided; however,
that all such entries shall be completed promptly in a good workmanlike manner
so as to cause the least practical interference to Tenant’s business and
Tenant’s use of the Premises. In all events, Landlord shall use commercially
reasonable efforts to minimize interference with the Premises and Tenant’s
business operations thereon. If Landlord’s entry materially and substantially
interferes with the conduct of Tenant’s business and/or cause damage to Tenant’s
property (and the entry is not needed because of Tenant’s default, negligence or
willful misconduct), then in such event the rent and any sums due and payable as
additional rents, shall abate in proportion to the extent of the interference
and Landlord shall be liable for any damage to Tenant’s property.

10


--------------------------------------------------------------------------------


9.3       Mutual Indemnification.   Subject to the waiver of subrogation
provision, Tenant agrees to indemnify’ and hold Landlord harmless from any and
all losses, damages, liability, or expenses (including reasonable attorneys’
fees) incurred by Landlord, arising from loss of life, personal injury and/or
property damage, caused by or resulting from, in whole or in part, any negligent
act or omission or intentional misconduct of Tenant or any officer, agent,
contractor or employee .of Tenant in the Development, in connection with
Tenant’s use of occupancy of the Premises. Subject to the waiver of subrogation
provision, Landlord agrees to indemnify and hold Tenant harmless from any and
all losses, damages, liability, or expenses (including reasonably attorneys’
fees) incurred by Tenant, arising from loss of life, personal injury and/or
property damage, caused by or resulting from, in whole or in part, any negligent
act or omission or intentional misconduct of Landlord or any officer, agent,
contractor or employee of Landlord, in connection with Landlord’s management and
operation of the Leased Premises.

9.4       Concurrent Negligence.   Notwithstanding the provisions of Mutual
Indemnification above, in the event of the concurrent negligence or intentional
misconduct of Tenant, its agents, employees, sublessees, or contractors on the
one hand and that the Landlord, its partners, directors, officers, agents,
employees, or contractors on the other hand, which concurrent negligence or
intentional misconduct results in injury or damage to persons or property and
relates to the construction, alteration, repair, addition to, subtraction from,
improvement to, or maintenance of the Leased Premises a party’s (the
“Indemnifying Party”) obligation to indemnify the other shall be limited to the
extent of the Indemnifying Party’s negligence and/or intentional misconduct, and
that of its agents, employees, sublessees, or contractors, including the
Indemnifying Party’s proportionate share of reasonable costs, attorneys’ fees,
and expenses incurred in connection with any claim, action, or proceeding
brought with respect to such injury or damage.

9.5       Tenant’s Default.

a.             Default.    The occurrence of any one or more of the following
events shall constitute a default of this Lease by Tenant (a “Tenant Default”):
(a) the failure by Tenant to make any payment of Monthly Rent, or any other
payment required to be made by Tenant hereunder, as and when due, where such
failure shall continue for a period of fifteen (15) days after Tenant’s receipt
of written notice thereof by Landlord to Tenant; provided that if Tenant fails
to pay Monthly Rent or any other payment required to be made by Tenant hereunder
on time more than two (2) times in a twelve (12) month period, a Tenant Default
shall occur notwithstanding that such payments have been made within the
applicable cure period; (b) the failure by Tenant to observe or perform any of,
the covenants, conditions, or provisions of this Lease to be observed or
performed by Tenant, other than as described in subsection (a) above, where such
failure shall continue for a period of thirty (30) days after Tenant’s receipt
of written notice thereof by Landlord provided, that if such cure reasonably
requires more than thirty (30) days to complete, then Tenant shall not be in
default if Tenant shall promptly commence the cure

11


--------------------------------------------------------------------------------


of such Tenant Default and diligently pursues such cure to completion; (c) the
making by Tenant of a general assignment or general arrangement for the benefit
of creditors; the filing of a voluntary bankruptcy petition by Tenant. If an
involuntary bankruptcy petition against Tenant has been filed and is not
contested, dismissed, or stayed within sixty (60) days of filing); or the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not contested, discharged, or stayed in thirty (30) days
after appointment of said trustee or receiver, provided however, if a final
order adjudicating the tenant as being bankrupt or appointing a trustee or
receiver shall have been entered pursuant to II U.S.C. §303 such order shall be
an event of default hereunder, or the filing of a petition for the appointment
of same by the Tenant, whichever shall first occur and (d) failure to maintain
the premises as an adult cabaret in continuous operation, subject to the
provisions of Article VI. Notwithstanding anything in this provision which may
be construed to the contrary, Tenant, in the event of an involuntary bankruptcy
petition against it, has the right to contest an order for relief prior to entry
of or defeating the entry of same.

b.            Remedies in Default.  On the occurrence of the Tenant Default and
after the applicable notice and cure period, and subject to terms and conditions
provided herein, Landlord may, without limiting Landlord in the exercise of any
other right or remedy that Landlord may have by reason or such default, the
remedies of Landlord hereunder being cumulative and not exclusive of one
another: (a) perform on Tenant’s behalf, any unperformed covenant or obligation
hereunder constituting such Tenant Default (after giving Tenant written notice
of Landlord’s intention to do so except in the case of emergency), in which
event Tenant shall reimburse Landlord for all expenses reasonably incurred by
Landlord in doing so, plus interest at the Default Rate, which expenses and
interest shall be additional rent and shall be payable by Tenant immediately On
demand therefore by Landlord; and/or (b) terminate this Lease and collect
liquidated damages from Tenant in an amount equal to (i) the sum of all amounts
due hereunder to the date of termination; plus (ii) the aggregate rent remaining
over the unexpired portion of the Term, plus the reasonable cost to Landlord of
any repairs required to comply with Tenant’s obligations, all reduced to present
value using a discount rate equal to the interest rate of a governmental
security having a mutual closest to the then current expiration of the Term;
less (iii) the aggregate fair net rental value of the Premises over the
remaining portion of the Term (provided, however, a reasonable period of time,
not to exceed twenty four (24) months, may be considered as a leasing period by
which the Premises would not be leased and therefore no income would be realized
for such period) reduced to present value at the above specified discount rate;
plus (iv) Landlord’s costs and expenses incurred in the enforcement hereof
including reasonable attorneys fees as herein provided, or (c) maintain Tenant’s
right to possession, in which case this Lease shall continue in effect and
Landlord shall be entitled to enforce all of Landlord’s right and remedies under
this Lease, include the right to recover the Rent and other amounts payable
hereunder as they become due hereunder.

12


--------------------------------------------------------------------------------


9.6       Landlord Disclaimer.    Except as may be otherwise in this Lease
expressly provided, the Premises is being leased “AS IS,” with Tenant accepting
all defects, if any; and except as otherwise in the Lease expressly provided,
Landlord makes no warranty of any kind, express or implied, with respect to the
Premises (without limitation, Landlord makes no warranty as to the habitability,
fitness or suitability of the Premises for a particular purpose). This section
is subject to any contrary requirements under applicable law, however, in this
regard Tenant - acknowledges that it has been or is being given the opportunity
to inspect the Premises and to have qualified experts inspect the Premises prior
to the execution of this Lease. Landlord is not in receipt of any notice from
any governmental authority regarding a negative environment issue with respect
to the Leased Premises and knows of no negative environment issue with respect
to the Leased Premises.

9.7       Brokerage Commission.      Landlord and Tenant warrant and represent
that they have not dealt with any real estate broker or salesman in connection
with this Lease. Landlord and Tenant further represent they have dealt with no
other person that would create any liability for the payment of a commission by
the other party. The party who breaches this warranty shall defend, hold
harmless, and indemnify the non-breaching party from any claims or liability
arising form the breach.

9.8       Choice of Law.      This Lease shall be governed by the laws of the
State of Texas.

9.9       Authority to Execute.    Tenant represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Tenant and constitutes the valid, binding, and enforceable agreement of Tenant
in accordance with the terms hereof. Landlord represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Landlord, and constitutes the valid, binding and enforceable agreement of
Landlord in accordance with the terms hereof.

9.10   No Construction Against Drafting Party.      Landlord and Tenant
acknowledge that each of them and their respective counsel have had an
opportunity to review this Lease and that this Lease shall not be construed for
or against either party merely because such party prepared or drafted this Lease
or any particular provision thereof.

9.11 Number of Execution Copies/Counterparts.          This Lease may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

9.12 Prior Agreement. THIS LEASE CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
HERETO AND ANY AND ALL ORAL AND WRITTEN AGREEMENTS, UNDERSTANDINGS,
REPRESENTATIONS, WARRANTIES, PROMISES, AND STATEMENTS FO THE PARTIES HERETO AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, AGENTS, AND BROKERS WITH RESPECT
TO THE SUBJECT MATTER OF THE LEASE, AND

13


--------------------------------------------------------------------------------


ANY MATFER COVERED OR MENTIONED IN THIS LEASE SHALL BE MERGED IN THIS LEASE AND
NO SUCH PRIOR ORAL OR WRITTEN AGREEMENT, UNDERSTANDING, REPRESENTATION,
WARRANTY, PROMISE, OR STATEMENT SHALL BE EFFECTIVE OR BINDING FOR ANY REASON OR
PURPOSE UNLESS SPECIFICALLY SET FORTH IN THIS LEASE. NO PROVISION OF THIS LEASE
MAY BE AMENDED OR ADDED TO EXCEPT BY AN AGREEMENT, IN WRITING, SIGNED BY THE
PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS IN INTEREST. THIS LEASE SHALL NOT
BE EFFECTIVE OR BINDING ON ANY PARTY UNTIL FULLY EXECUTED BY BOTH PARTIES
HERETO.

9.13 Acceptance.     The submission of this Lease to Tenant does not constitute
an offer to lease. This Lease shall become effective only upon the execution and
delivery thereof by both Landlord and Tenant.

9.14 Consent.                      Except where otherwise expressly provided for
in this Lease any consent or approval required under this Lease, pursuant to the
terms of this Lease, may not be unreasonably withheld, conditioned, or delayed.

9.15 Attorneys’ Fees. Should either party be required to engage an attorney to
enforce this Agreement, or the arbitration section as set forth below, the
prevailing party shall receive all reasonable cost of enforcement, including,
but not limited to reasonable attorney’s fee.

9.16

a.     Notices.                          Any notice required or permitted to be
given to party under the provisions of this Lease shall be deemed valid only if
given in writing and (i) delivered personally or (ii) sent via United States
Certified Mail, Return Receipt Requested, with postage prepaid or, (iii) sent
via Federal Express or other similar nationally recognized overnight courier to
the recipient for next business day delivery and addressed by the sender to the
intended recipient:

If to VCG Corporation:

c/o Troy Lowry

390 Union Blvd., Suite 540

Lakewood, CO 80228

Copy to: Michael Ocello

390 Union Blvd., Suite 540

Lakewood, CO 80228

Copy to: Martin A. Grusin

The Law Offices of Martin A. Grusin P.C.

14


--------------------------------------------------------------------------------


780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

If to Landlord:

Bryan S. Foster

2171 Manana Drive

Dallas, TX 75220

Copy to: Kevin Richardson

6716 Valley View Lane

Sachse, TX 75048

With additional copy to:

Art Selander, Esq.

Quilling, Selander, Cummiskey & Lownds, P.C

2001 Bryan Tower, Ste. 1800

Dallas, TX 75201

b.        All references to days for Notice contained in this Lease shall  mean
Business Days, provided however, this provision shall not apply to Section 1.9.

9.17 Successors.      This Lease binds and inures to the benefit of the parties
and their respective heirs, legal representatives, successors and assigns.

9.18 Recordation.                          Tenant and Landlord shall join in the
execution of a short form Memorandum of Lease for purposes of recordation.

9.19 Estoppel Certificate.           Landlord and Tenant agree that from time to
time upon not less than ten (10) days prior request by Landlord, Tenant will
deliver to Landlord a statement in writing certifying that (a) this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and identifying the
modifications), (b) the dates to which the rent and other charges have been
paid, and (c) that so far as the person making the certificate knows, Landlord
is not in default under any provision of this Lease and, if Landlord is in
default specifying each such default of which the person making the certificate
may have knowledge, it being understood that any such statement so delivered may
be relied upon by Landlord, or any successor or assignee or interest of
Landlord, or any prospective purchaser, mortgagee, or any assignee or any
mortgage on the Leased Premises. Landlord also expressly agrees that this Lease
shall not be subordinate to any mortgage that Landlord may grant on the Leased
Premises subsequent to the date of execution of this Lease, and that no estoppel
certificate so requested shall require such subordination and shall confirm that
this Lease shall not be so subordinated.

15


--------------------------------------------------------------------------------


9.20 Waiver of Covenants.                         No waiver of any condition or
covenant of this Lease shall be deemed to imply or constitute a further waiver
of the same or any other like condition or covenant, and nothing therein
contained shall be construed to be a waiver on the part of Landlord of any right
or remedy at law or otherwise, and all of Landlord’s remedies herein provided
for shall be deemed to be cumulative. A modification or amendment of this Lease
will be valid and effective only if it is in writing signed by each of the
parties.

9.21 Headings. The headings used in this Lease are inserted for convenience and
are not to be considered in the construction of the provisions of this Lease.

9.22 Covenants Run With Land. All covenants and agreements contained in this
Lease shall be construed as covenants running with the land, and all rights and
powers given to and obligations imposed upon the respective parties shall be
construed as inuring to and binding upon the successors in interest and the
permitted assigns of the parties hereto, respectively.

9.23 Time of Essence.  Time is of the essence with respect to the performance of
the parties’ obligations under this Lease.

9.24 Condition Precedent.      This Lease is expressly contingent upon the
execution of and payment of the Purchase Price under that certain Purchase of
Membership. Interest dated to be effective the 17th day of September, 2007, by
and among VCG Holding Company, a Colorado corporation and Golden Productions JGC
Fort Worth, LLC, a Texas limited liability company, d/b/a Jaguar’s Gold Club
Fort Worth, and Bryan S. Foster. Absent execution of and payment of the Purchase
Price under the aforementioned Purchase of Membership Interest, this Lease is
void ab initio, does not bind the parties and does not create any right, claim
or liability by or between the parties hereto.

9.25 Right of Offset.            Notwithstanding anything contained herein to
the contrary, the Tenant or his assigns or subtenants shall have the right of
offset against any sums due hereunder as a result of Bryan S. Foster
(Landlord/Member) or his assigns default of all or any terms of this Lease or
Purchase of Membership Interest stated above in Section 9.24 to the extent of
damages incurred. The right of offset shall not be exercised until the
arbitration procedures set forth in Section 9.27 have been exhausted.

9.26 Limitation of Damages.                      No party shall be liable to any
other party for any special or punitive damages, whether at law or equity.

9.27 Arbitration.        Each of the parties hereto agrees to submit to binding
arbitration any and all differences and disputes which may arise between them,
their heirs, successors, assigns, employees, officers, directors, affiliates,
subsidiaries, or Member which are related to this Agreement. Prior to initiating
arbitration, the parties shall first meet face-to-face to effect a resolution of
the differences. Any differences

 

16


--------------------------------------------------------------------------------


which the parties are unable to resolve in said face-to-face meeting shall be
heard and finally settled at a mutually agreed upon location by the parties, by
binding arbitration in accordance with the Commercial Rules of the American
Arbitration Association. If the parties do not agree upon a location, the
arbitration proceeding shall be conducted in Dallas, Texas. Any award entered in
any such arbitration shall be final, binding, and may be entered and enforced in
any court of competent jurisdiction. The arbitrator shall make such orders,
conduct and schedule all proceedings in connection with the arbitration so that
final arbitration commences no less than thirty (30) days and concludes no later
than seventy-five (75) days after a party files the initial notice of
arbitration, and so that the final arbitration award is made and delivered to
the parties within ninety (90) days after the filing of the initial notice of
arbitration. The cost of such arbitration shall be apportioned as determined by
the arbitrator, in any manner determined by him/her based upon the fault or lack
thereof by the respective parties. If the cost of such arbitration is not
apportioned by the arbitrator, then the cost shall be borne equally between the
parties hereto. Nothing herein contained shall be construed as preventing any
party from instituting legal or equitable action against any of the other
parties for temporary or similar provisional relief to the full extent permitted
under the laws applicable to this Agreement, or any such other written agreement
between the parties or the performance hereof or thereof or otherwise pending
final settlement of any dispute, difference or question by arbitration. Any such
provisional relieve may be modified or amended in any way by the arbitrator at
any time after his appointment.

 

 

 

Initials

 

Initials

 

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed or have caused this Lease to be
executed as of September 17, 2007.

LANDLORD: BRYAN S. FOSTER

 

 

 

 

 

/s/Bryan S. Foster

 

 

BRYAN S. FOSTER

 

 

 

 

 

TENANT: VCG HOLDING

 

COMPANY

 

 

 

 

 

/s/ Micheal L. Ocello

 

 

BY:

Micheal L. Ocello

 

 

ITS:

President

 

 

18


--------------------------------------------------------------------------------


all that certain tract, parcel, or lot of land located in the J.W. Calloway
Survey, Abstract No. 336, City of Fort Worth. County of Tarrant, Texas.
according to the deed recorded in Volume 17130, Page 375, Deed Records, and
County Clerks Document No. D206221398 Tarrant County, Texas, and being more
particularly described by metes and bounds as follows:

BEGINNING at a point in the East line of Lot 1, Block 1, Calloway Addition an
addition to the City of Fort Worth, Tarrant County, Texas according to the plat
recorded in Cabinet A, Slide 9943 Plat Records, Tarrant County, Texas, lying
S00°03’OS’W a distance of 72.35 feet from the North corner of said Lot 1;

THENCE S00’03’05W. a distance of 334.01 feet along said East line to a point at
the Southeast corner of said Lot 1;

THENCE N8905222’W, a distance of 534.27 feet along the South line of said Lot
Ito a point at the Southwest corner of said Lot I;

THENCE along the Westerly line of said Lt 1 as follows:

1. N47°24’53’W, a distance of 63.54 feet to a point;

2. N02’02’23’W, a distance of 14.52 feet to a point:

3. 589’52’22”E, a distance of 46.16 feet to a point;

4. N00°07’36’E, a distance of 12.66 feet to a point;

THENCE N89’52’22’W, a distance of 26.96 feet to a point lying 35.00 feet
perpendicular from the west line of a tract of land described in the deed to
Jerry Spencer, L.P. recorded in Volume 17131, Page 244, Deed Records, Tarrant
County, Texas;

THENCE N02°14’36”W, a distance of 114.30 feet along a line 35 feet Easterly of
and parallel with said West line of Spencer tract to a point;

THENCE Easterly, 361.36 feet along a non tangent curve to the left, having a
radius of 1,010.00 feet, a central angle of 21 o38•02• and a chord bearing
N69°07’Ol”E, 37g.l 0 feet to a point;

THENCE S89’56’55”E, a distance of 227.66 feet to the point of beginning,
containing 3.769 acres of land.

The bearings recited hereon are oriented to the plat of Lot I, Block 1, Calloway
Addition recorded in Cab. A, Sld. 9943, Piaf Records, Tarrant County, Texas

[RIGHT-HAND CORNER CONTAINS STAMP:  “EXHIBIT A”]


--------------------------------------------------------------------------------